t c summary opinion united_states tax_court lorenzo marquise cooper petitioner v commissioner of internal revenue respondent docket no 11245-12s filed date lorenzo marquise cooper pro_se christopher d bradley and john w sheffield iii for respondent summary opinion buch judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed under sec_7463 the unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure decision to be entered in this case is not reviewable by any other court and this opinion may not be treated as precedent for any other case in lorenzo cooper supported a minor child t p on hi sec_2010 federal_income_tax return mr cooper claimed a dependency_exemption deduction for t p he also elected head_of_household status and claimed both the child_tax_credit and the earned_income_tax_credit the internal_revenue_service irs determined that mr cooper was not entitled to either tax_credit that he was not entitled to head_of_household status and that he was not entitled to a dependency_exemption deduction for t p the irs issued a notice_of_deficiency on date and on date mr cooper timely filed a petition with the court under sec_6213 respondent has conceded that mr cooper was entitled to a dependency_exemption deduction for t p and to head_of_household filing_status after those concessions the issues remaining for decision are whether mr cooper is entitled to the child_tax_credit for t p and whether mr cooper is entitled to the earned_income_tax_credit for t p because t p was not a qualifying_child in the court must decide each of these issues in favor of respondent it is the policy of the court to refer to a minor by his or her initials see rule a background mr cooper timely filed hi sec_2010 federal_income_tax return on that tax_return he claimed head_of_household filing_status and claimed the child_tax_credit the earned_income_tax_credit and a dependency_exemption deduction for t p who is a minor t p has no biological relation to mr cooper during t p lived with mr cooper and mr cooper supported t p by paying over half of the household expenses respondent examined mr cooper’ sec_2010 income_tax return and disallowed the head_of_household filing_status the child_tax_credit the earned_income_tax_credit and the dependency_exemption deduction on date respondent issued a notice_of_deficiency determining a dollar_figure increase in mr cooper’s tax_liability as a result of the disallowance on date mr cooper filed a petition challenging respondent’s determinations he resided in georgia at the time he filed his petition at the time set for trial mr cooper appeared at the call of the case the parties presented a stipulation of facts and mr cooper summarized his anticipated testimony which did not expand on the stipulated facts respondent orally stipulated to the dependency_deduction and to head_of_household filing_status as a result the court accepted this case as fully stipulated discussion as a general matter the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving an error further income_tax deductions are considered a matter of legislative grace and the burden of proving the entitlement to any claimed deduction or credit rests on the taxpayer here the facts are not in dispute and all of the questions to be resolved are questions of law i qualifying_child in this case the availability of the child_tax_credit and the earned_income_tax_credit turn on a single question whether t p was a qualifying_child of mr cooper during the year at issue sec_152 sets forth five requirements that must be met in order for an individual to be a qualifying_child of a taxpayer see rule rule a 290_us_111 rule a 503_us_79 under facts not present here one may also be eligible for the earned_income_tax_credit even without a qualifying_child see sec_32 first the child in question must bear a specific relationship to that taxpayer that is the child must be a child of the taxpayer a descendant of a child of the taxpayer a brother sister stepbrother or stepsister of the taxpayer or a descendant of a brother sister stepbrother or stepsister of the taxpayer second the child must live with the taxpayer for more than one-half of the taxable_year third the child must meet certain age requirements specifically the child must be younger than the taxpayer who is claiming the child as a qualifying_child further the child must be under age or a student under age at the end of the yeardollar_figure fourth the child must not have provided over one-half of his or her own support for the taxable_year at issuedollar_figure sec_152 sec_152 sec_152 sec_152 sec_152 sec_152 finally the child must not have filed a joint tax_return with a spouse for the taxable_year at issuedollar_figure the parties stipulated that during t p lived with mr cooper t p was a minor and mr cooper provided over one-half of t p ’s support although the record is silent on this point the court will assume that t p as a minor did not file a joint_return with a spouse for however the parties also stipulated that t p is not mr cooper’s biological child or descendant if mr cooper had adopted t p then t p would have been considered mr cooper’s child and the specified relationship would exist however there is no evidence that mr cooper had adopted t p as of the close of nor is there any evidence that t p met any other part of the relationship_test as a result not all five of the requirements are fulfilled and t p was not a qualifying_child under sec_152 ii child_tax_credit taxpayers are allowed a credit against their income_tax for any qualifying_child for whom the taxpayer was allowed a deduction under sec_151 the sec_152 see sec_152 dependency_exemption deduction in addition a portion of this credit can be refundable if certain conditions are met again a qualifying_child is defined by the requirements in sec_152 while respondent has conceded that mr cooper is allowed a dependency_exemption deduction for t p even after that concession t p is not a qualifying_child under sec_152 thus mr cooper is not entitled to the child_tax_credit for the taxable_year iii earned_income_tax_credit sec_32 allows an eligible_individual an earned_income_tax_credit to offset that individual’s tax_liability as is relevant here an eligible_individual is someone who has a qualifying_child for the taxable_year again the definition of qualifying_child refers to sec_152 and t p does not qualify it is possible to qualify for the earned_income_tax_credit without any qualifying children among other requirements to qualify for the earned_income sec_24 sec_24 sec_24 sec_32 sec_32 see sec_32 tax_credit without any qualifying children for a taxpayer’s adjusted_gross_income must have been less than dollar_figure if not filing jointly mr cooper’s taxable_income for exceeded that amount thus he is not entitled to the earned_income_tax_credit for iv conclusion mr cooper should be commended for supporting t p however the tax law as written does not allow him the credits he claimed the court is bound by the laws as written and does not have general equitable powersdollar_figure to reflect the foregoing decision will be entered under rule 484_us_3 40_tc_436 aff’d 331_f2d_422 7th cir
